 In the Matter Of METROPOLITAN LIFE INSURANCE COMPANYandUNITEDOFFICE AND PROFESSIONAL WORKERS OF AMERICA, CIOCase No. 2-CA-992.-Decided September 25,1950DECISION AND ORDEROn May 4, 1950, Trial Examiner Robert L. Piper issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.,The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.2The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and adopts the findings, conclusions, and recommendations of the TrialExaminer insofar as they are consistent with this Decision and Order.1.The Trial Examiner found, and we agree, that the Respondentrefused to bargain with the Union in violation of Section 8 (a) (5)and 8 (a) (1) of the Act.'The Respondent, relying onN. L. R.B. v. Postex CottonMills, Inc.,181 F. 2d 919(C. A. 5), May 5, 1950,contends that the Board had.no authority to use its processes inbehalf of the Union at a time when it was affiliated with the CIO and the latter was not incompliance with Section 9 (h) of the Act. For the reasons statedinJ.H.,Rutter-RexManufacturing Company,Inc.,90 NLRB 130, this contention is rejected.See also WestTexas Utilities Co. Inc.,184 F. 2d233 (C. A. D. C.), July 10, 1950.2 The Trial Examinerproperlygranted the General Counsel'smotion to strike the affirm-ative defenses in the Respondent's answer whichattackUOPWA'S compliance with Section9 (h) of the Act.Sunbeam Corporation,89 NLRB 469.See N.L.R. B. v.GreensboroCoca Cola BottlingCo., 180 F. 2d S40 (C.A. 4), March 6,1950.The Trial Examineralso properly rejected the Respondent's offer of additional proof in support of its con-tention that the Union was not in compliance and that the Union's president,while tech-nically complying by filing the affidavit required by Section 9 (h), had in fact filed a falseaffidavit.American Seating Company,85 NLRB 269. In this connection,the Respondentcontended that by changing Section 203.13 of its Rules and Regulations the Board in effectoverruled its line of decisions on the litigability of compliance with Section 9.The changein question does not disturb the Board's established rule that compliance is an adminis-trativematter not subject to collateral attack.Metropolitan Life Insurance Company,90 NLRB 935.In any event,we are satisfiedthat UOPWAhas effected proper com-pliance within the meaning of the Act.Equitable Life Insurance Company,90 NLRBNo. 282.91 NLRB No. 68.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn reaching this conclusion, we rely on the following facts :On July 15, 1949, the Union, which was at that time affiliated withthe CIO, won Board-directed elections 8 in two separate units com-prising the Respondent's insurance agents employed in the New Yorkmetropolitan area and in the State of New Jersey.On October 7,1949, the Union was certified by the Board as exclusive bargaining rep-resentative for these units.On October 10, 1949, the Union, by letter,requested the Respondent to meet for the purpose of collective bargain-ing.On October 14, 1949, the Respondent, also by letter, denied thisrequest on the ground that the Union had allegedly failed to come intocompliance with the provisions of Section 9 (h) of the Act.4However, at the hearing the Respondent contended that because ofan alleged schism in the Union, a substantial doubt arose as to theidentity of the union which represented the Respondent's employees;that a question concerning representation therefore exists ; and that,under these circumstances, there can be no valid basis for finding arefusal to bargain.The Trial Examiner found-that the facts adduced by the Respond-ent at the hearing were insufficient to constitute evidence of aschism..We agree with this finding.Moreover, even if the testimonywere sufficient to support a schism finding, it is clear in any event thatthere was no schism on October 14, 1949, the date of the original re-fusal to bargain, and that the existence of a schism ata laterdate couldnot excuse the refusal to bargain on October 14.Under the circum-stances of this case, therefore, we do not have to decide whether aschism in the bargaining representativeat the time of the refusal tobargainexcuses such refusal.For these reasons, it seems clears thatthe schism allegations cannot affect our conclusions as to this phaseof the case.Accordingly, we find that the Respondent by refusing to bargaincollectively with the Union as the exclusive bargaining representativeof the employees in the appropriate units, violated Section 8 (a) (5)and 8 (a) (1) of the Act.-2.After the hearing in this case, Insurance and Allied Workers Or-ganizing Committee, CIO, herein called IAWOC-CIO, filed a motion'Metropolitan Life Insurance Company,83 NLRB 1044." In the representation cases resulting in the certification of the Union,the Respondentmade similar contentions which the Board rejected.MetropolitanLifeInsurance Com-pany,86 NLRB 428.At the hearing in this case, the Respondent also contend that itshould not,because of its refusal to bargain with UOPWA-CIO, be ordered to bargainwithwhat it alleges is a different Union-UOPWAunaffiliated-whichresulted fromUOPWA'sexpulsion from the CIO onMarch 1,1950.The Board and 'the courts haverejected like contentions in the past(N. L. R. B. v. Harris-Woodson Co. Inc.,179 F. 2d720 (C. A.4), Jan.30, 1950) ;the Board has rejected this contention even where the changein affiliation of the certified union occurredbeforethe original refusal to bargain(Wall.green Company,44NLRB 1200.). METROPOLITAN LIFE IlNSURANCEI COMPANY475to intervene so as to urge (1) that.the record be reopened to permitIAWOC-CIO to produce evidence of a "genuine schism" within thecertified representative, and (2) that, if such schism is proved, itwould not effectuate the purposes of the Act to direct the Respondentto bargain with UOPWA "until the doubt as to the identity of thecertified bargaining representative can be resolved".The Respond-ent acquiesced in the motion "so far as it seeks to reopen the recordfor the purpose of submitting additional evidence to prove that a sub-stantial schism has developed within the UOPWA".UOPWA op-posed the motion, disputing the factual allegations recited therein,and contending that it is untimely, and made by a labor organizationwhich is not a party to the. proceeding, does not itself claim any inter-est, and "has no standing to make any motion herein".It appears from the motion that the principal incidents relied onby IAWOC-CIO as evidence of schism occurred between February25, 1950, and March 2, 1950. The hearing before the Trial Examinerwas held on March 21, 1950, and it is clear that the proffered evidencewith respect to such incidents was available at the time of- the hear-ing.No plausible explanation is now offered for the failure of the Re-spondent to produce this evidence, or for the failure of IAWOC-CIOto use it as a basis for a. motion to interveneat the timeof the hearing,which had been called to its attention.Under the circumstances, weshall deny the motion as untimely.Moreover, even assuming the timeliness of the motion and the ex-istence of the schism alleged therein, we find no merit in the Respond-ents' contention that because of such schism it would not effectuatethe purposes of the Act to issue our normal bargaining order.A bargaining order being the normal remedy for a violation ofSection S (a) (5) of the Act, the Board, with judicial approval, hasheld that the policies of the Act will best be effectuated by directing anemployer to bargain with the representative of the employees, uponrequest, even though that representative, for whatever reasons, mayhave lost its majority statusafterthe employer's refusal to bargain.;As the Supreme Court stated in theFranks "case:6Karp Metal Products Co. Inc.,42 NLRB 119,51 NLRB 621(Supplemental Findings ofFact and Recommendation) ;N. L. R. B.v.Karp Metal Products Co. Inc.,134 F. 2d 954(C. A. 2), cert. denied 322 U. S. 728;N. L. R. B. v. Franks Bros.Co.Inc.,321 U. S. 702,affirming1.37F. 2d 989 (C. A. 2), enforcing 44 NLRB 898;N. L. R. B. v. Swift & Co.,162 F. 2d 575(C.A. 3) ; Lancaster Foundry Corp.,82 NLRB 1255, 1257;The MengelCompany,80 NLRB 70.5;American Laundry Machine Co.,76 NLRB 981;Marshall Bruceand Company,75 NLRB 90;Toledo Desk&FixtureCo.,75 NLRB 744;Craddock-TerryShoe Corporation,73NLRB 1339;Robeson Cutlery Co. Ine.,67 NLRB 481;Wilson & Co.,67 NLRB 662;Semi-Steel CastingCo., 66 NLRB 713; .HughesTool Co.,50 NLRB 981, 985.N. L. R. B. v. Franks Bros. Co. Inc.,321 U. S. 702. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne of the chief responsibilities of the Board is to direct suchaction as will dissipate the unwholesome effects of violations ofthe Act . . . That determination the Board has made in thiscase and in similar cases by adopting a form of remedy whichrequires that an employer bargain exclusivelywith the particularunion which represented a majority of the employees at the timeof the wrongful refusal to bargain despite the union's subsequentfailure to retain its majority.The Board might well think thatwere it not to adopt this type of remedy, but instead order elec-tions upon every claim that a shift.in membership had occurredduring proceedings occasioned by the employer's wrongful refusalto bargain, recalcitrant employers night be able by continuedopposition to union membership indefinitely to postpone per-formance of their statutory obligation. In the Board's view,procedural delays fairly to determine charges of unfair laborpractices might in this way be made the occasion for further pro-cedural delays in connection with repeated requests for elections,thus providing employers a chance to profit from a stubbornrefusalto abide by the law. That the Board was within itsstatutory authority in adopting the remedy which it had adoptedto foreclose the probability of such frustrations of the Act seems.too plain for anything but statement. (Emphasis added.)The Respondent,although not questioning the above Board doc-trine, urges that because in representation cases the Board holds a con-tract or certification no bar to a representation petition where it ap-pears that a schism exists in the incumbent union, the Board should,tinder similar circumstances,decline to issue a bargaining order in anunfair labor practice case.We do not agree. To withhold a bar-gaining order because of the occurrence of a schism in the ranks of thecertified unionafterthe refusalto bargain, wouldafford employers"a chance to profit from a stubborn refusal to abide by the law."More-over, as the Board stated in theKarp Metal Productscase(supra),it is impossible"to disentangle other factors from the discouragingeffects" of an employer's unfair labor practices.Any successful schismcoming at such a time may well be attributed,at least in part, to arespondent'spriorrefusal to bargain.Had this Respondent bar-gained with the. Union so that the Union had the status of a goingcollective bargaining concern, that factor-regardless of other factorshere which we are not permitted to consider-would normally havemilitatedagainst anysuccessful schism.The argument based on the Board's treatment of schism in repre-sentation cases overlooks a basic difference between the nature andpurpose of a representation case and of an unfair labor practice pro- METROPOLITAN LIFE INSURANCD COMPANY477ceeding.In representation cases the Board is primarily concernedwith "the desires of the employees" as to their bargaining representa-tives-a matter which an election is designed to determine-while initcase involving a refusal to bargain "one of the chief responsibilitiesof the Board is to direct such action as will dissipate the unwholesomeeffects of violations of the Act".The issuance of a remedial orderat this time would not preclude IAWOC-CIO or any other unionfrom seeking a redetermination of representatives at an appropriatetime.'As we stated in a recent decision : $We do not mean to imply that because the Respondent has un-lawfully refused to bargain with the Union, it must deal exclu-sively with that labor organization in perpetuity.We do say thatthe order tobargain must be given effect for a reasonable period oftime in which it can be given a fair chance to succeed.After sucha reasonable period, the Board will, in a. proper proceeding andupon a proper showing, take steps to ascertain again the em-ployees' choice of a bargaining representative.However, untilthe Respondent has expunged the effects of its illegal refusal tobargain by first according the Union the bargaining rights whichit had illegally withheld from that organization, we do not reachthe stage of redetermination of representatives.For the above reasons, we conclude that it will best effectuate thepolicies of the Act to require the Respondent to bargain collectivelywith the Union, upon re*quest.9ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Metropolitan Life Insur-4As stated by the Court of Appeals, Ninth Circuit, inN. L. R. B. Y. Andrew JergensCompany,175 F. 2d 130, at page 135:The fact that the Board has exercised its remedial discretion in a manner that mili-tates against a present majority of the bargaining unit does not, according to theFrankscase, involve any injustice to the employees who wish a different arrangement."For a Board order which requires an employer to bargain with a designated unionisnot intended to fix a permanent bargaining relationship without regard to newsituations that may develop" . . . "After such a reasonable period the Board may,in a proper proceeding and upon a proper showing take steps in recognition of changedsituations which might make appropriate changed bargaining relationships" . . . Tothis we might add that Section 9 (c) of the Labor Management Relations Act of 1947expressly extends the right to question a particular union's certification to .. . anemployee or group of employees or any individual or labor organization acting in theirbehalf . . . and 'also to an employer.RLancaster Foundry Corporation,82 NLRB 1255, 1257.9 As more than 12 months have expired since the election in this case (SeeFruitvaleCanning Company,85 NLRB 684), we see no need to pass upon the finding of the TrialExaminer with respect to the application of Section 9 (c) (3) to the facts of this case. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDante Company, New York, N. Y., and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Office and Pro-fessionalWorkers of America, as the exclusive representative of allagents of the Respondent employed in the State of New Jersey andall agents of the Respondent employed in the New York metropolitanarea, respectively, including canvassing, regular, and office account{gents, but excluding independent agents, retired agents, ordinaryrepresentatives,managers, assistant managers, cashiers, clerical em-ployees, secretaries, professional employees, guards, watchmen, and allsupervisors.(b) In any other manner interfering with the efforts of said Unionto negotiate for or represent the employees in the aforesaid unit asexclusive bargaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Office and Pro-fessional.Workers of America, as the exclusive representative of all itsemployees in the aforesaid appropriate units with respect to rates ofpay, wages, hours of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b)Post at its offices in New York City and in the State of NewJersey copies of the notice attached hereto,and marked Appendix A.1eCopies of said notice, to be furnished by the Regional Director for theSecond Region shall, after being duly signed by the Respondent's rep-resentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, inconspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.MEMBERMURDOCKtook no part in the consideration of the aboveDecision and Order.10 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice before the words : "A Decision and Order"the words"A Decision of the United States Court of Appeals Enforcing." METROPOLITAN LIFE INSURANCE' COMPANY479APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILLNOTengage in any acts in any manner interfering with_theefforts OfUNITEDOFFICE.AND PROFESSIONALWORKERS OF'AMERICA,to negotiate for or represent the employees inthebar-gaining units described below :WE WILL BARGAIN collectively, upon request, with the above-named union as the exclusive bargaining representative of allemployees in the bargaining unit described below with respect towages, rates of pay, hours of employment, or other terms or con-ditions of employment, and if an understanding is reached, em-body such understanding in a signed agreement. The bargainingunits are :All agents of the Respondent employed in the State of NewJersey, and all agents of the Respondent in the New York metro-politan area, respectively, including canvassing, regular, and officeaccount agents, but excluding independent agents, retired agents,ordinary representatives, managers, assistant managers, cashiers,clerical employees, secretaries, professional employees, guards,watclm7en, and all supervisors.METROPOLITAN LIFE INSURANCE COMPANY,Erploye'r.Dated --------------By -------------- --------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. James P. Alfieri,for the General Counsel.llcv srs.Burton..1.Zorn, Harry D. Guthrie,andThomas F. Delaney,of NewYork, N. Y., for Respondent.Newberger, Shapiro, Robinoivitz and Boudin,byMr. Leonard B. Boadin,ofNew York, N. Y., for the Union.STATEMENT OF THE CASEUpon in amended charge fled on October 25, 1949, by United Office and Pro-fessional Workers of America (hereinafter called the Union), affiliated with theCongress of Industrial Organizations (hereinafter called the C. I. 0.), the GeneralCounsel of the National Labor Relations Board (hereinafter called the Board), 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Regional Director for the Second Region (New York, New York), issueda complaint dated December 7, 1949, against Metropolitan Life Insurance Com-pany (hereinafter called Respondent), alleging that Respondent had engagedand was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the Na-tional Labor Relations Act as amended (hereinafter called the Act), 61 Stat. 136,29 U. S. C., Supp. II, Secs. 141et seq.Copies of the charges, the complaint, anda notice of hearing were duly serveduponRespondent and the Union..With respect to the unfair labor practices, the complaint alleged in substancethat at an election conducted on or about October 7, 1949, under the supervisionof the Board's Regional Director for the Second Region, a majority of the em-ployees within appropriate bargaining units, described below, designated theUnion as their representative for the purposes of collective bargaining; that atall times after that date the Union was the exclusive representative of theemployees in the appropriate units; and that on and after October 14, 1949,Respondent refused to bargain collectively with the Union as the exclusive rep-resentative of the employees in the said units.Respondent's answer in substance admitted the allegations of the complaint,but denied the commission of any unfair labor practices, and affirmatively al-leged that the Union was not in compliance with Section 9 (h) of the Act.Whiledenying that the election was held on October 7, the answer admitted thatitwas held on July 15, 1949, and that the Union was certified by the Boardas the exclusive representative of the employees in the appropriate units.Theanswer further admitted an exchange of letters subsequent to the certification,wherein the Union requested Respondent to bargain, and Respondent refused,on the grounds that the Union was not in' fact in compliance with Section 9 (h)of the Act.Pursuant to notice a hearing was held in New York City on March 21, 1950,before the undersigned, Robert L. Piper, the Trial Examiner duly designatedby the Chief Trial Examiner.All parties were represented by counsel, partici-pated in the hearing, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence hearing upon theissues.At the opening of the hearing, the General Counsel moved to strike the affirma-tive defense from the answer on the grounds both that the question had beendecided by the Board in its representation decision between the same parties(86 NLRB 428), and that compliance with Section 9 (h) of the Act is an ad-ministrative matter to be determined by the Board and is not subject to attackby the parties to the proceeding.This motion was granted.'Thereupon, Re-spondent moved to amend its answer to include two additional affirmative de-fenses : one, that the Union, as certified by the Board and as the charging party,no longer existed since its expulsion from the C. I. 0., and two, that a substan-tial doubt existed as to the identity of the union which represented Respondent'semployees in the appropriate units.This motion was granted.Ruling wasIt is, of course, well established that parties may not relitigatein anunfair laborpractice proceeding involving charges of refusal to bargain issues decided in a prior repre-sentation proceeding.Clark Shoe Company,88 NLRB 989,and numerouscases citedtherein.It is equallyestablished that compliance with Section9 is an administrativematter not subject to attack by the parties.N. L. R. B. v. Greensboro Coca-ColaBottlingCo., 180 F. 2d 840 (C. A. 4, March6, 1950);Prudential Insurance Company of Annerica,80NLRB 1583;Procter dGamble Company,78 NLRB 1043;Craddock-Terry Shoe Corporation,.70 NLRB 842. METROPOLITAN LIFE INSURANCE, COMPANY481reserved on Respondent's motion at the close of the hearing to revoke the Board'scertification of the Union as bargaining representative and to dismiss the com-plaint, and is disposed of by the findings and conclusions hereinafter made.Allparties waived oral argument. Thereafter, pursuant to leave granted to all, theUnion filed a brief which has been considered.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF PACT1.THE BUSINESS OF RESPONDENTRespondent is a New York corporation, maintaining its principal office atNew York, New York, engaged in the sale and issuance of life insurance policiesand annuities throughout the United States and the Dominion of Canada. OnDecember 31, 1948, Respondent had in excess of 32,700,000 policyholders and inexcess of 39 billion dollars of life insurance in force.Respondent invests itsfunds in real estate, real estate mortgages, and Government, municipal, and cor-porate bonds, and makes extensive use of the mails and other instrumentalitiesof interstate commerce. It has been found by the Board to be engaged in inter-state commerce? Respondent admits, and I find, that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III.THEUNFAIR LA73OR PRACTICESA. The appropriate unitsThe complaint alleged, Respondent admitted, and I find, that all agents ofRespondent employed in the State of New Jersey and all agents of Respondentemployed in the New York metropolitan area, respectively, including canvassing,regular, and office account agents, but excluding independent agents, retiredagents, ordinary representatives, managers, assistant managers, cashiers, clericalemployees, secretaries, professional employees, guards, watchmen, and all super-viors as defined in the Act, constitute separate appropriate units for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.B. Representation by the Union of a majority in the appropriate unitsOn July 15, 1949, in elections held under the direction and supervision of theBoard's Regional Director, Respondent's employees in the aforesaid appropriateunits designated the Union as their exclusive bargaining representative.OnOctober 7, 1949, the Board certified the Union as the exclusive bargaining repre-sentative of the employees in the aforesaid units.On the basis of these facts,I find that the Union on October 7, 1949, was the duly designated exclusive rep-resentative of the. employees in the appropriate units for the purposes of collec-tive bargaining within the meaning of the Act.2Metropolitan Life Insurance Cosnpany,83 NLRB 1044 and 64 NLRB 396. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDC.The refusal to bargainThe facts are substantially undisputed.On October 10, 1949, the Union byletter requested Respondent to meet for the purpose of collective bargaining. OnOctober 14, 1949, Respondent refused to negotiate with the Union on the groundsthat the Union was not in fact in compliance with Section 9 (h) of the Act,although this issue had been decided by the Board against Respondent in the rep-resentation decision,supra.Respondent did not bargain with the Union. Effec-tive as of March 1, 1950, the C. I. O. expelled the Union from its ranks on thegrounds of pro-Communist domination or leadership. Subsequently the C. 1. O.chartered organizing locals with an objective of securing membership amongRespondent's employees represented by the Union.A group of dissidents joinedthe rival organization.The Union expelled three officers-elect from its Local 30for leadership in this movement. Local 30 was composed of the Union's member-ship in the New York metropolitan area.During the hearing Respondent offered additional proof obtained after therepresentation case in support of its contention that the Union was not in com-pliance.This was tendered as an offer of proof because of my ruling strikingRespondent's affirmative defense that the Union was not in compliance: Becausecompliance with Section 9 (h) is not a litigable issue,'` proof on such issue wasnot relevant.Although the matter of compliance was disposed of by the Boardin the representation case,supra,Respondent urged two additional reasons forits reconsideration in the instant case : one, that Respondent was offering addi-tional proof not available at the representation hearing: and two, that effectiveJanuary 1, 1950, the Board had amended Section 203.13 of its Rules and Regula-tions,which amendment made the proferred proof material.With respect toRespondent's first reason, it is of course established that an exception occurs tothe rule, that parties may not relitigate at a subsequent unfair labor practicehearing issues litigated at a representation hearing, when newly discovered evi-dence is offered which is shown to have been unavailable at the time of the rep-resentation hearing.The exception is in accord with well-known principles oflaw.This exception to the rule, however, does not affect substantive principlesapplicable, and, under the Board's established policy, compliance with Section 9th) of the Act remains an administrative matter not subject to attack by theparties.Respondent offered additional proof that the Union's president, while tech-nically complying by filing the affidavit required by Section 9 (h) of the Act,was in fact a Communist and the affidavit was false and fraudulent. Factsanalogous to Respondent's contention, admittedly a serious charge, have beenconsidered by the Board in two recent cases, which are binding upon me. TheBoard said "It is not the purpose of the statute to require the Board to inves-tigate the'authenticity or truth of the allidavits which have been filed.Personsdesiring to establish falsification or fraud have recourse to the Department ofJustice for a prosecution under Section 35 (a) of the Criminal Code.".' Forthese reasons, Respondent's offered proof was not relevant.With respect to Respondent's second reason, concerning the amendment to-Section 203.13 of the Board's Rules and Regulations, Respondent offered to provethat the Union had circumvented the filing requirements of Section 9 (h) bychanging the titles of three vice presidents in order to avoid the necessity of theirfiling as officers under the terms of the Act.°See eases cited at footnote 1,supra.American Seating Co.,85 NLRB 269 ;Craddock-Terry Shoe Corporation, 76NLRB 842. METROPOLITAN LIFE INSURANCE COMPANY483Respondenturged that the amendment to Section 203.1.3 indicated that theBoard had changed its policy in regard to compliance in sucha manner as tooverrule its decision in the representation case and make circumvention ofcompliance a subject of litigation by the parties.Section 203.13of the Rulesand Regulations of the Board is entitled: "Compliance with section 9 (f), (g),and (h) of the act."Effective as of January 1, 1950, Section 203.13 was amendedby adding the following subsection :(C) The term "officer" as used in subsection (B) hereof shall mean anyperson occupying a position identified as an office in the constitution of thelabor organization ; except. however, that where the Board has reasonablecause to believe that a labor organization. has omitted from its constitutionthe designation of any position as an office for the purpose of evading orcircumventing the filing requirements of Section 9 (h) of the Act, the Boardmay, upon appropriate notice, conduct all investigation to determine thefacts in that regard, and where the facts appear to warrant such actionthe Board may require affidavits ' from persons other than incumbents ofpositions identified by the constitution as officers before thelabor organiza-tion will be recognized as having complied with Section 9 (h) of the Act.Respondent contended this change in the Rules made material its offeredproof regarding circumvention by the Union with respect to its vice presidents.While it is true that this amendment to theRuleswas adopted after the Board'sdecision in the representation case, Respondent's argument fails because thesubject of the section is compliance.The amendment to the section specificallyspells out certain additional steps which the Board may require in order toeffect compliance with the requirements of Section 9 (h).This change in com-pliance requirements could have no effect upon the Board's stated policy thatcompliance is an administrative matter not subject to attack by the parties.While Respondent's allegations do fall within the purview of the amended rule,the subject remains one of compliance and as such falls within the substantiverule established by the Board.Turning to Respondent's affirmative defenses that the Union as certified nolonger existed and that a substantial doubt existed as to the identity of thelabor organization which represented the employees, Respondent's position ineffect is one of confession and avoidance.Respondent's answer admits refusingto bargain with the Union. The facts supporting its amended affirmative de-fenses (lid not arise until some months after the refusal to bargain.Respondentthereforeis inthe position of having admitted refusing to bargain during thisinterim period (aside from its contentions 'with respect to compliance whichhave been considered), but urges that no order compelling bargaining or a find-ing of refusal to bargain after the occurrences of disaffiliation and defectionshould issue.Respondent's first defense is that the Board certified as exclusive bargainingrepresentative the Union,C. I.0., and since its expulsion from the C. I. 0., thecertified organization no longer exists:Such a contention is not novel. TheBoard has found it to be without merit, and has said that a change in nameand national afffiiation does not invalidate the certification of a union nor excusethe employer from the duty to bargain.' Respondent's second defense, that sub-5American lfaieai-ian. Steamshih Company,10 NLRB 1335 ;Walgreen Company,44 NLRB'1.200: Chesapeake GPotomac Telephone Co.,89 NLRB 231 ; ef.lllinois Bell TelephoneCo.,88 NLRB 1171.917572-51-vol. 9132 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDstantial doubt exists as to the identity of the Union which represents the em-ployees, presents a more difficult question.This defense in effect amounts toraising a question of representation. In order to properly evaluate it, certainfundamental doctrines must be considered.Primarily, it is well established bynumerous decisions that a certification of a union operates as a bar to a ques-tion of representation under Section 9 (c) of the Act for a reasonable period,normally found to be 1 year.' This is true even when a bona fide doubt existsas to the majority status of the union.A refusal to bargain during such reason-able period is violative of the Act.'The underlying policy of stability in labornegotiations and collective bargaining is too well known to need elaboration.As a corollary to this principle, it is an unfair labor practice for an employerto bargain with a union when question of representation exists, such actionamounting to domination or support of a labor organization proscribed by Sec-tion S (a) (2),e and conversely, it is not an unfair labor practice for an employerto refuse to bargain when a question concerning representation exists.°Under the above principles Respondent's refusal to bargain within the reason-able period after the certification clearly would be violative of the Act. 'How-ever, there have been exceptions to the established rule where, under certainunusual circumstances, a question of representation has been found to existwithin the period when it is normally barred.The exception arose in those caseswhere a schism occurred within the ranks of a union, and all or a majoritycol-lectivelyleft the union and joined another, and in other cases where the unioneither abandoned its representative status or was voted out of existence by itsmembers. In those situations; the Board found that in spite of the normal bar toa question of representation by a certification, a serious doubt had arisen as tothe identity of the labor organization which the employees desired to representthem, and therefore a question concerning representation existed.10Under sim-ilar unusual circumstances, the sane exception to the general rule has been foundwith respect to situations where a contract normally operates as a bar to aquestion of representation 11It appears clear from an analysis of these cases that the facts adduced byRespondent do not fall within the exception.A mere defection or change inaffiliation does not amount to a schism which raises a substantial doubt as tothe identity of the labor organization which the employees desire.Even a defec-tion by a majority does not create this situation, as pointed out in theMengelcase,supra.The difference between the two situations is well explained in theCarsonPixie Scottcase,supra,where the Board pointed out that if a majority of theemployeesindividuallyabandon the union it raises no substantial doubt as to itsidentity, but if all or a majoritycollectively through organized actionchangetheir affiliation, a substantial doubt does exist. In all -of the cases where theBoard found that a substantial doubt existed which raised a question of repre-6N. L. R. B. v. Worcester Woolen Mills Corporation,170 F. 2d 13 (C. A. 1, 1948) ;TheMengel Company,80 NLRB 705;Vulcan Forging Company,85 NLRB 621.°The Mengel Company, supra.'N. L. R. B. v. Arrowhead Rubber Company,146 F. 2d 749 (C. A. 5, 1945) ;PacificManifolding Book Co., Inc.,64 NLRB 1257;Fogel Refrigerator Company,82 NLRB 150.°Norwood Sash & Door Manufacturing Company,42 NLRB 678 ;Crosby Chemicals, Inc.,85 NLRB 791,and cases cited therein.10Burlington Mills, Inc.,43 NLRB 426;De Soto Paint & Varnish Company,44 NLRB217;Robert Scholze Tannery,44 NLRB 562;Vulcan Corporation,51 NLRB 4;CarsonPixie Scott & Company,69 NLRB 935;Jasper Wood Products Company, Inc.,72 NLRB 1306.11Elizabethtown Water Company,84 NLRB 845;Michigan Bell Telephone Company,85NLRB 303,and cases cited therein. METROPOLITAN LIFE INSURANCE' COMPANY485sentation in spite of the bar, all or a majority of the employees collectivelychanged their affiliation and the new union claimed to represent the employees.No such situation exists here.No proof was adduced to show that anyone elseclaimed to represent the employees, and the record in fact reveals only a slightpercentage of defections.By no stretch of the imagination could it be said thata substantial doubt exists as to the identity of the labor organization whichthe employees desire to represent them.Respondent failed to prove a schismof the nature heretofore found to raise a question of representation which resultsin an exception to the rule that a certification bars such a question for a reason-able period.Respondent argues that if the Union had-not been affiliated with the C. I. 0.,perhaps the employees would not have voted for it.The weakness of this argu-ment is apparent. Speculation is not sufficient to overcome the bar.Perhapsthe best analysis of this problem is found in theMichigan Bell Telephonecase,supra.,wherein the Respondent urged that a change in affiliation gave rise to aquestion of representation, overcoming the bar thereto caused by the existenceof a contract.As clearly pointed out by the Board, a change in affiliation doesnot have the effect of creating a substantial doubt, in the absence of the otherfactors.While it is true that such a change in affiliation has had the effect insome cases of creating a schism of the type heretofore discussed, which does raisea doubt as to the identity of the union, mere affiliation or change therein doesnot create a question of representation. It is interesting to note that the Boardpoints out that in all of the cases found to be exceptions to the general rule,another labor organization challenged the representative status of the cer-tified or contracting union.For the reasons discussed, Respondent has failedto establish the existence of a question of representation.Still another reason exists which nullifies Respondent's defense of a questionof representation.This is Section 9 (c) (3) of the Act. It may be that thisreason is even more compelling than those heretofore discussed, because, althoughI have found no decision directly in point, this section of the Act may well havethe effect of nullifyinganyexceptions to the rule that a certification operates asa bar to a question of representation for a reasonable period. Section 9 (c) (3)provides: "No election shall be directed in any bargaining unit or any subdivisionwithin which, in the preceding twelve-month period, a valid election shall havebeen held. . . ." By this amendment, Congress apparently Incorporated into theAct the Board's established rule that a certification operates as a bar to a questionconcerning representation for 1 year.However, it is to be-noted that this sectioncontains no exceptions. In all probability, the exception developed in the casesof substantial doubt as to identity no longer applies. It should be noted that allof the cases heretofore cited reiterating the exception to the rule of bar since thepassage of the Act do so only in connection with contracts alleged to be a bar, andniot certifications.The Board's consideration of the effect of Section 9 (c) (3) inregard to another principle lends support to this construction.The Board hasfound that Section 9 (c) (3) has eliminated the exception to the bar to a questionof representation heretofore found necessary by the Board in those situationswhere a showing was made within 6 months after certification that the numberof employees in the appropriate unit had more than doubled.'Upon the entire record, and for the reasons heretofore advanced, I find thatthe Union was, on October 7, 1949, and at all times thereafter, and now is, the ex-elusive representative of the employees in the aforesaid appropriate units for the^2 11"alnu-tRidge 3fanufactarialg Company, Inc.,80 NLRB 1196;Fedders-Quigan Corpo-ration, 88 NLRB 512. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDpurposes of collective bargaining within the meaning of the Act, and that Re-spondent, by refusing to negotiate with the Union on October 14, 1949, and there-after, has refused to bargain collectively with the Union, and has thereby inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section ill, above, occurring in con-nection with the operations of Respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing coun-merce and the free flow of commerce.V.THE REMEDYBecause I have found that Respondent has engaged in an unfair labor practice,.I shall recommend that Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having foundthat Respondent has refused to bargain collectively with the Union as the exclu-sive representative of its employees in the appropriate units, I shall recommendthat Respondent upon request bargain collectively with the Union.Upon the basis of the above findings of fact, and upon the entire record in thecase, I snake the following :CONCLUSION OF LAW1.The Union is a labor organization withinthe meaningof Section 2 (5) of theAct.2.All agents of Respondent employed in the State of New Jersey, and all.agents of Respondent employedin the New York metropolitan area, respectively,including canvassing, regular, and office account agents, but excludingindepen-dent agents, retired agents, ordinary representatives, managers, assistant Inana-gers, cashiers, clerical employees, secretaries, professional employees,guards,watchmen,and allsupervisors as defined in the Act, constitute separate appro-priate units for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.'3.The Union was, on October 7, 1.949,and atall times thereafter, and now is,the exclusivebargainingrepresentative of the employees in the aforesaid appro-priateunitsfor the purpose of collective bargaining within the meaning of Section9 (a) of the Act.4.By failing and refusing to bargain collectively with the Union as the ex-clusive representative of its employees in the appropriateunits,Respondent hasengaged and is engaging in unfair labor practices within thelneaning of Section 8(a) (5) of the Act.5.By said acts, Respondent has interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act,and hasengaged and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[RecommendedOrder omitted from publication in this volunie.]